UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7623



WINSTON MCCOY,

                                              Plaintiff - Appellant,

          versus

JOHN B. METZGER, III; JOSEPH F. LEWIS; SANDRA
COMBS; WINNIE E. RICHARDSON-DIXON; LINDA R.
PITMAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-246)

Submitted:   January 11, 1996             Decided:   January 25, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winston McCoy, Appellant Pro Se. Mary Elizabeth Shea, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McCoy v. Metzger, No. CA-95-246 (W.D. Va. Sept. 28, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2